     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 1 of 35



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

SANDRA C.,                       :
                                 :
     plaintiff,                  :
                                 :
     v.                          : CASE NO. 3:19-cv-942(RAR)
                                 :
ANDREW SAUL,                     :
COMMISSIONER OF SOCIAL           :
SECURITY,                        :
                                 :
     defendant.                  :


                      RULING ON PENDING MOTIONS
     Sandra C. (“plaintiff”) appeals the final decision of the

Commissioner of Social Security (“the Commissioner”) pursuant to

42 U.S.C. § 405(g).    The Commissioner denied plaintiff’s

application for Social Security Disability Benefits in a

decision dated July 30, 2018.     Plaintiff timely appealed to this

Court.    Currently pending are plaintiff’s motion for an order

reversing and remanding her case for a hearing (Dkt. # 26-1) and

defendant’s motion to affirm the decision of the Commissioner.

(Dkt. #21-1.)

     For the reasons that follow, plaintiff’s motion to reverse,

or in the alternative, remand is GRANTED and the Commissioner’s

motion to affirm is DENIED.




                                   1
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 2 of 35



                               STANDARD
     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”     Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.     Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this Court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.     Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).    Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.       Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                   2
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 3 of 35



     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”         Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).            Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”       Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.           42 U.S.C.

§ 423(a)(1).    “The term ‘disability’ means . . . [an] inability

to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”              42

U.S.C. § 423(d)(1).      To determine whether a claimant is disabled

within the meaning of the SSA, the ALJ must follow a five-step

evaluation process as promulgated by the Commissioner. 1



1
  The five steps are as follows: (1) the Commissioner considers whether the
claimant is currently engaged in substantial gainful activity; (2) if not,
the Commissioner considers whether the claimant has a “severe impairment”
which limits his or her mental or physical ability to do basic work
activities; (3) if the claimant has a “severe impairment,” the Commissioner
must ask whether, based solely on the medical evidence, the claimant has an
impairment listed in Appendix 1 of the regulations. If the claimant has one
of these enumerated impairments, the Commissioner will automatically consider
him or her disabled, without considering vocational factors such as age,
education, and work experience; (4) if the impairment is not “listed” in the
regulations, the Commissioner then asks whether, despite the claimant’s
severe impairment, he or she has the residual functional capacity to perform
his or her past work; and (5) if the claimant is unable to perform his or her
past work, the Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden of proof on
this last step, while the claimant has the burden on the first four steps.
20 C.F.R. § 416.920(a)(4)(i)-(v).


                                      3
         Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 4 of 35



        To be considered disabled, an individual’s impairment must

be “of such severity that he is not only unable to do his

previous work but cannot . . . engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A).         “[W]ork which exists in the national

economy means work which exists in significant numbers either in

the region where such individual lives or in several regions of

the country.”       Id.2

                               PROCEDURAL HISTORY
        Plaintiff initially filed for disability insurance benefits

under Title II on December 20, 2013 and again on May 30, 2014.

(R. 477, 510–12.)3         Plaintiff alleged a disability onset date of

July 1, 2010.       (R. 15.)    The initial application was denied on

April 23, 2014, and again upon reconsideration on September 9,

2014.     (R. 212–15, 237–39.)       Plaintiff then filed for an

administrative hearing, which was held by ALJ Louis Bonsangue

(hereinafter “the ALJ”) on March 14, 2016.             (R. 37–83.)    The ALJ

issued an unfavorable decision on June 27, 2016.              (R. 187–96.)

Plaintiff filed a request for review with the Appeals Council on

June 28, 2016.       (R. 356–57.)     The Appeals Council granted



2
  The determination of whether such work exists in the national economy is
made without regard to: 1) “whether such work exists in the immediate area in
which [the claimant] lives;” 2) “whether a specific job vacancy exists for
[the claimant];” or 3) “whether [the claimant] would be hired if he applied
for work.” Id.
3
    The Court cites pages within the administrative record as “R. ___.”

                                        4
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 5 of 35



plaintiff’s request for review on August 25, 2017.             (R. 202–06.)

The ALJ held a second hearing on April 4, 2018.          (R.     84–130.)

The ALJ issued an unfavorable decision on July 30, 2018.            (R. 9–

31.)    Plaintiff filed a request for review with the Appeals

Council on September 4, 2018.       (R. 430.)    The Appeals Council

denied plaintiff’s request for review on April 17, 2019.            (R. 1–

8.)    Plaintiff then filed this action seeking judicial review.

(Dkt. #1–1.)

                                DISCUSSION
       Plaintiff argues that the ALJ failed to classify her

complex regional pain syndrome (“CRPS”) and headaches as severe

impairments, inadequately considered Listings, erred in his

analysis of medical opinions, erred in considering physical

therapy records, erred in his credibility assessment, and

incorrectly relied on the Vocational Expert’s testimony.             (Pl.

Br. 3, 5, 11, 16, 23, 31, 36.)       Based on the following, the

Court GRANTS plaintiff’s motion and remands this matter for

reconsideration.

  I.     The ALJ erred in not analyzing whether plaintiff’s CRPS
         was a severe impairment.
       First, plaintiff asserts that the ALJ erred in not finding

plaintiff’s diagnosis of CRPS to be a severe impairment at Step

Two.    (Pl. Br. 3.)   In response, the Commissioner asserts that a

mere diagnosis of CRPS does not suffice to establish that the

CRPS was severe and, even if the CRPS were severe, the ALJ’s

                                     5
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 6 of 35



omission was harmless error because the ALJ considered the

effects of CRPS in the remainder of the analysis.            (Def. Br.      3–

4.)

      “An ALJ must investigate the disabling effects of an

impairment if the record contains evidence indicating that such

an impairment might exist, even where a plaintiff did not list

that impairment on his or her disability application.”             Guzman

v. Berryhill, No. 15-cv-3920 (VB)(LMS), 2018 WL 3387319, at *21

(S.D.N.Y. June 12, 2018).4       Because the regulations require an

ALJ to consider those impairments a plaintiff claims to have or

about which the ALJ has evidence, “[t]his obligation is

triggered without regard to whether the claimant has alleged

that particular impairment as a basis for disability.”             Prentice

v. Apfel, 11 F. Supp. 420, 426 (S.D.N.Y. 1998).            Although

plaintiff did not list CRPS on her disability applications, the

record contains treatment notes that reference plaintiff’s

diagnosis of CRPS.

      Further, because the treatment notes documented that

plaintiff’s CRPS lasted, or could have been expected to last,

for a minimum of twelve continuous months, plaintiff’s CRPS

could be considered an impairment for disability purposes.               See

R. 1575 (mentioning CRPS in January 2014); R. 2001 (mentioning



4
  Unless otherwise indicated, in quoting cases, all internal quotation marks,
alterations, emphases, footnotes, and citations are omitted.

                                      6
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 7 of 35



CRPS in April 2016); see also Whitley v. Colvin, No. 17-cv-00121

(SALM), 2018 WL 1026849, at *4–5 (D. Conn. Feb. 23, 2018)

(finding the ALJ properly excluded from the analysis claimant’s

rhabdomyloysis diagnosis because no record evidence indicated

the diagnosis persisted for more than twelve months).         Although

the ALJ cites to treatment notes that contain evidence of

plaintiff’s CRPS (R. 20–21, 1575, 1975, 2002), the ALJ neither

mentions plaintiff’s CRPS nor discusses the impact that it may

have on her ability to function, even though the state agency

physicians referenced CRPS in their reports, the treatment notes

document this diagnosis, and Dr. Wolf, who was plaintiff’s

treating orthopedic specialist, submitted a letter regarding its

impact on plaintiff.   (R. 138, 150–51, 674, 663, 697, 699, 804,

808, 1401, 1407, 1411, 1455, 1477, 1559, 1569, 1575, 1834, 1839,

1841, 1959, 1964, 1987, 1994, 1998, 2001, 2005.)        Because the

record demonstrates that plaintiff’s CRPS was an impairment and

the ALJ’s decision does not discuss the potential effects of the

CRPS on plaintiff’s ability to function, remand is appropriate.

  a. The record details that plaintiff’s diagnosis of CRPS was a
     medical impairment that the ALJ should have considered at
     Step Two.
     At Step Two of the sequential analysis, an ALJ shall

consider impairments about which a claimant has complained or

about which the ALJ receives evidence.      See 20 C.F.R.

§ 404.1512(a)(1); Guarino v. Comm’r of Soc. Sec., No. 7:07-cv-

                                   7
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 8 of 35



1252 (GLS/VEB), 2010 WL 199721, at *4 (N.D.N.Y. Jan. 14, 2010).

Medical evidence of signs, symptoms, and laboratory findings can

establish a medically determinable impairment.        20 C.F.R.

§ 404.1508.

     CRPS, also known as Reflex Sympathetic Dystrophy Syndrome

(RSDS or RSD), “is a chronic pain syndrome most often resulting

from trauma to a single extremity.”      Social Security Ruling

(“SSR”) 03-02p, “Titles II and XVI: Evaluating Cases Involving

Reflex Sympathetic Dystrophy/Complex Regional Pain Syndrome,” 68

Fed. Reg. 59,971-01, 59,972, 2003 WL 22380904 (S.S.A. Oct. 20,

2003).   The Social Security Administration issued SSR 03-02p to

guide ALJs adjudicating disability claims that involve CRPS.

     CRPS can be established through disproportionate complaints

of pain associated with a documented sign of one of the

following in the affected area: swelling, changes in sweating,

changes in skin color, abnormal hair or nail growth,

osteoporosis, or involuntary movements.      SSR 03-02p, 68 Fed.

Reg. at 59,973; see, e.g., Blodgett v. Comm’r of Soc. Sec., No.

3:16-cv-02110 (JAM), 2018 WL 525992, at *4 (D. Conn. Jan. 24,

2018) (recognizing CRPS as an impairment due to doctor’s

diagnosis, disproportionate heel pain, and differences in nail

growth between feet); Scott v. Colvin, No. 15-404-JWD-EWD, 2017

WL 1243154, at *10 (M.D. La. Feb. 24, 2017) (classifying CRPS as

an impairment where claimant “had a definitive diagnosis of

                                   8
        Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 9 of 35



RSDS/CRPS by a treating physician, as well as clinical findings

of severe pain and swelling in his hands during the period of

alleged disability”).       Here, plaintiff’s treating orthopedic

specialist, Dr. Jennifer Wolf, diagnosed plaintiff with CRPS,

and plaintiff also presented symptoms commonly associated with

CRPS.

        In January of 2014, Dr. Wolf first recorded her suspicion

that plaintiff had CRPS as an issue distinct from her carpal

tunnel syndrome.      (R. 674, 1575.)     On February 26, 2014, Dr.

Wolf noted that plaintiff’s pain persisted following plaintiff’s

right-hand carpal tunnel surgery, which was “not unexpected

given the previous diagnosis of likely CRPS.”          (R. 663, 1559.)

Dr. Wolf also highlighted the signs of CRPS in treatment notes

and referral notes to occupational therapists, describing the

purplish discoloration and abnormal sweating of plaintiff’s

hand.    (R. 674, 697, 908, 911, 1545, 1559.)        Dr. Wolf repeatedly

raised that CRPS might have been the cause of plaintiff’s pain.

(R. 804, 808.)

        On July 25, 2014, specialist Dr. Isaac Moss recorded

plaintiff’s presentation as “more consistent with RSD of the

right hand.”     (R. 1959.)    Dr. Wolf seconded Dr. Moss’s suspected

diagnosis, noting that plaintiff had “hypersensitivity

throughout the whole palm, not consistent with carpal tunnel

syndrome.”     (R. 1966.)

                                      9
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 10 of 35



     The record indicates that plaintiff’s CRPS persisted.             On

August 19, 2015, Dr. Wolf noted the “patient has chronic

regional pain syndrome” and that revision carpal tunnel release

was unlikely to resolve plaintiff’s pain “as she has CRPS.”            (R.

1477, 1980.)   After plaintiff’s hand surgery in November 2015,

Dr. Wolf recorded that the left side had minimal signs of CRPS,

which was a relief given her history of CRPS on her right side.

(R. 1984, 1987.)    Dr. Wolf’s treatment notes from January 2016

refer to plaintiff’s history of CRPS on the right side.          (R.

1994, 1998.)   On April 13, 2016, Dr. Wolf produced a letter

outlining that plaintiff had “diagnoses of CRPS on the right

side which has been refractory to pain management and therapy”

and “her ability to work is impacted by the chronic and severe

CRPS on the right side.”    (R. 2001.)    In accompanying treatment

notes, Dr. Wolf stated that she did not believe plaintiff had a

permanent disability, but that plaintiff did have an established

diagnosis of CRPS and future revision carpal tunnel release

carried the risk of continued symptoms of CRPS.        (R. 2005–06.)

     Treatment notes document that plaintiff experienced common

symptoms of CRPS.    For example, in August of 2014, Dr. Wolf

noted that plaintiff’s right hand featured “purplish

discoloration” and abnormal sweating.       (R. 908, 1970).

Assessment comments detailed that plaintiff’s right hand was



                                   10
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 11 of 35



“[e]xquisetly [sic] sensitive to touch” and “very tender to even

very light touch.”   (R. 908, 911.)

     The ALJ and treating sources further allude to the fact

that plaintiff’s pain complaints were disproportionate to, or

contradicted, objective medical findings.       The ALJ referred to

treatment notes that plaintiff’s MRI scans did not show stenosis

significant enough to account for her pain complaints.         (R. 21,

1959.)   Dr. Wolf’s commentary distinguishes plaintiff’s

complaints of pain from her right-hand carpal tunnel syndrome,

as Dr. Wolf noted that surgery would not solve the “extreme

pain” and plaintiff’s entire palm was hypersensitive.         (R. 1575,

1964, 1980.)   Disproportionate pain complaints and extreme

sensitivity to touch are clinically documented signs that can be

associated with CRPS.    SSR 03-02p, 68 Fed. Reg. at 59,974.

     To the extent that the ALJ may have discarded the CRPS

findings as irregular because Dr. Wolf was the only medical

source to formally diagnose plaintiff with CRPS and later

physicians did not refer to the diagnosis, such irregularity

“does not excuse the ALJ’s failure to consider CRPS.”         McGinley

v. Berryhill, No. 17-cv-2182 (JGK) (RWL), 2018 WL 4212037, at

*16 (S.D.N.Y. July 30, 2018) (remanding for further record

development where the ALJ had not considered a diagnosis of CRPS

because the doctor’s comments were unclear).        If the ALJ found

the record to be unclear or inconsistent regarding whether

                                   11
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 12 of 35



plaintiff had CRPS, the ALJ could have sought an explanation

from the treating doctors.

     Thus, plaintiff’s CRPS was a medically determinable

impairment, and the ALJ erred in not evaluating its severity at

Step Two.   Because the ALJ did not establish CRPS as a medically

determinable impairment, the ALJ did not evaluate the intensity,

persistence, and limiting effects of plaintiff’s CRPS symptoms

to determine the extent to which they limit plaintiff’s ability

to work.

  b. The ALJ’s failure to evaluate CRPS as an impairment was not
     harmless error.
     An ALJ’s failure to classify an impairment as severe at

Step Two is harmless if the ALJ finds other severe impairments

and considers the omitted impairment in the subsequent analysis.

See, e.g., O’Connell v. Colvin, 558 F. App’x 63, 65 (2d Cir.

2014) (finding ALJ’s omission of a right knee impairment to be

harmless error because the ALJ found other severe impairments

and “specifically considered” the right knee dysfunction in

later steps); Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d

Cir. 2013) (classifying ALJ’s omission of anxiety and panic

disorders as harmless error because the ALJ identified other

severe impairments and “specifically considered” anxiety and

panic attacks in later steps).     When determining whether an

individual is disabled, an ALJ shall consider “the combined



                                   12
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 13 of 35



effect of all of the individual’s impairments.”        42 U.S.C

§ 423(d)(2)(B).

     The Commissioner contends that any failure to assess CRPS

at Step Two amounts to harmless error because the ALJ found

other severe impairments and considered the effects of all

impairments at subsequent steps.        (Def. Br. 4–5.)   However, the

ALJ’s later analysis does not cure his failure to consider

plaintiff’s CRPS at Step Two because the analysis does not make

clear whether the ALJ considered the effects of CRPS.         See,

e.g., Bernstein v. Astrue, No. 3:09-cv-17-J-34MCR, 2010 WL

746491, at *5 n.9 (M.D. Fla. Mar. 3, 2010) (“[T]he mere mention

of diagnosis and symptoms which may be associated with RSD does

not equate to an evaluation of the intensity, persistence, and

limiting effects of Plaintiff’s RSD.”).        The ALJ’s failure to

evaluate plaintiff’s CRPS at all, let alone in accordance with

SSR 03-02p, undermines the entire disability assessment.          See

Hill v. Astrue, No. 6:10-cv-46-ORL-GJK, 2011 WL 679940, at *10

(M.D. Fla. Feb. 16, 2011) (“The ALJ's failure to evaluate RSDS

in accordance with SSR 03–2p at step two of the sequential

evaluation process necessarily undermines the ALJ's RFC

assessment, credibility determination, and hypothetical question

to the VE.”).

     The ALJ’s lack of engagement with plaintiff’s diagnosis of

CRPS renders suspect the ALJ’s evaluation of plaintiff’s

                                   13
        Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 14 of 35



symptoms and credibility.        CRPS often results in “intense pain”

that is disproportionate to the originating injury and

unsupported by objective medical evidence, and “conflicting

evidence in the medical record is not unusual.”           SSR 03-02p at

59,972-59,973; see Cooley v. Colvin, No. 12-cv-1284, 2013 WL

12224205, at *4 (N.D.N.Y. Oct. 15, 2013), report and

recommendation adopted, No. 6:12-cv-1284 (NAM/VEB), 2013 WL

12224206 (N.D.N.Y. Nov. 4, 2013)           (noting that with CRPS “the

lack of supporting diagnostic and clinical findings is to be

expected and may not provide a sound basis for rejecting a

claimant’s complaints of severe pain”).           Here, the ALJ’s

discrediting of plaintiff’s subjective pain complaints suggests

the ALJ neither explicitly nor implicitly considered the effects

of CRPS or the SSR 03-02p rubric.

        The ALJ found that plaintiff’s statements concerning the

intensity, persistence, and limiting effects of her symptoms

were “not entirely consistent” with medical and record evidence,

and her allegations “not credible to the extent alleged.”             (R.

19–21.)     The ALJ reasoned that MRI scans detected no significant

stenosis to account for such pain, left hand pain was the result

of overcompensating for the right hand, and plaintiff refused

another surgery even though she continued to complain of pain.

(Id.)     However, the record also indicates that: orthopedic

specialists who reviewed those MRIs noted CRPS could be the

                                      14
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 15 of 35



cause of plaintiff’s pain; only plaintiff, not her treating

sources, theorized that her left hand pain could be due to

overuse; and Dr. Wolf previously noted the risks of surgery

included continued pain, a recurrence of the problem, and need

for further surgery.    (R. 1411, 1415, 1473, 1980.)       Given that

the ALJ’s interpretation of the record contradicts

administrative guidance on how to evaluate CRPS, the Court

cannot be certain that the ALJ’s failure to consider plaintiff’s

CRPS was not prejudicial.     See, e.g., Mills v. Comm’r of Soc.

Sec., No. 1:16-cv-1190, 2017 WL 4083149, at *6 (N.D. Ohio July

27, 2017) (finding the ALJ erred by primarily relying on medical

evidence to determine plaintiff’s credibility because that

approach was inconsistent with SSR 03-02p); Hunt v. Astrue, No.

EDCV 08-00299-MAN, 2009 WL 1519543, at *6 (C.D. Cal. May 29,

2009) (finding that for a CRPS analysis, “the ALJ's reliance on

an absence of objective medical findings as a basis to discredit

plaintiff's subjective pain testimony is unconvincing”).

     SSR 03-02p advises ALJs to evaluate the extent to which

CRPS symptoms also dictate a claimant’s ability to perform basic

work activities.   SSR 03-02p, 68 Fed. Reg. at 59,974–75.         For

example, chronic pain and prescription medications may impact a

claimant’s concentration; because pain is often a prevalent

symptom of CRPS that is potentially disabling, “when evaluating

RFC, the effects of chronic pain and the use of pain medications

                                   15
      Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 16 of 35



must be carefully considered.”        Id.   Although the ALJ

acknowledged that plaintiff attended weekly medication

management with a social worker, the ALJ’s RFC5 analysis does not

discuss how plaintiff’s medication prescriptions could impact

her ability to work.      (R. 22.)    On remand, a determination of

plaintiff’s RFC may require the ALJ to review plaintiff’s pain

medications to properly determine their impact on her ability to

function in the workplace, such as whether the medications

produce non-exertional limitations.         See, e.g., Johnson v.

Calvin, No. 13-C-1023, 2014 WL 2765701, at *7 (E.D. Wis. June

18, 2014) (noting the ALJ failed to address that plaintiff used

medications commonly used to treat CRPS, such as muscle

relaxers, anti-epileptic drugs, and anti-depressants); Hunt,

2009 WL 1519543, at *7, *9 (instructing ALJ to make detailed

findings regarding the efficacy of plaintiff’s pain medications

for CRPS).

     The ALJ partially grounded his RFC assessment in the

opinions of two non-examining state medical consultants, whose

opinions the ALJ afforded partial weight.          (R. 21.)     These

consultants rendered their 2014 opinions before plaintiff’s



5
 When an individual’s impairment does not meet or equal a listed impairment,
the ALJ will “make a finding [of the individual’s] residual functional
capacity based on all the relevant medical and other evidence in [the] case
record.” 20 C.F.R. § 404.1520(e). An individual’s RFC is the most an
individual can still do despite his or her limitations. 20 C.F.R.
§ 404.1545(a)(1).

                                     16
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 17 of 35



medical record contained a majority of Dr. Wolf’s CRPS treatment

records.   The consultants acknowledged Dr. Wolf’s initial CRPS

suspicions, but they did not find CRPS to be a severe impairment

and noted that they would need further notes from Dr. Wolf.            (R.

138, 166.)    Because the ALJ compiled the RFC without considering

the effect of CRPS symptoms, evaluating plaintiff’s CRPS

pursuant to SSR 03-02p may alter the ALJ’s RFC assessment and

subsequent hypothetical questions for a Vocational Expert.

     Even where an ALJ determined that a claimant’s CRPS

constituted a severe impairment, reviewing courts have remanded

where the ALJ did not evaluate the CRPS impairment pursuant to

SSR 03-02p.    For example, in Pensiero v. Saul, the ALJ

identified claimant’s CRPS as a severe impairment but neither

referred to SSR 03-02p nor indicated that he was aware of the

Ruling.    No. 3:19-cv-00279 (WIG), 2019 WL 6271265, at *5–6 (D.

Conn. Nov. 25, 2019).    Because the ALJ’s decision suggested the

ALJ was unaware of the guidelines set forth in SSR 03-02p for

assessing CRPS claims, the court instructed the ALJ to assess

claimant’s CRPS under the Ruling.       Id.; see also Verstreate v.

Saul, No. 1:18-cv-00308 CJS, 2020 WL 1242405, at *12 (W.D.N.Y.

Mar. 16, 2020) (remanding to correct ALJ’s legal error of

failing to comply with SSR 03-02p); Cooley, 2013 WL 12224205, at

*8 (remanding and instructing the ALJ to reconsider CRPS in

accordance with SSR 03-02p).

                                   17
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 18 of 35



     Absent any reference to or meaningful discussion of

plaintiff’s CRPS and SSR 03-02p, the record is not clear that

the ALJ properly considered the effects of all of plaintiff’s

impairments.    Thus, the Court cannot conclude that the ALJ’s

error was harmless.     In remanding, the Court does not suggest

that plaintiff’s CRPS amounts to a severe impairment or that it

is disabling.    Rather, the ALJ has a duty to consider all

evidence in the record and, because SSR 03-02p sets forth

specific guidelines to assess CRPS impairments, the ALJ shall

follow those guidelines to examine plaintiff’s CRPS.

  II.   The ALJ erred in not considering the impact of
        plaintiff’s headaches on her ability to function.
     Plaintiff argues that the ALJ erred at Steps Two and Three

in not finding that plaintiff’s headaches constituted a severe

impairment.     (Pl. Br. 5.)   The Commissioner argues that any

errors were harmless because the ALJ discussed all limitations

at later steps.    (Def. Br. 5.)

     A severe impairment is “any impairment or combination of

impairments which significantly limits [a plaintiff’s] physical

or mental ability to do basic work activities.”        20 C.F.R.

§ 416.920(c).    A severe impairment must meet the durational

requirement, such that the impairment be “expected to result in

death, [or] it must have lasted or must be expected to last for




                                   18
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 19 of 35



a continuous period of at least 12 months.”          20 C.F.R.

§ 416.909.

       The ALJ did not find plaintiff’s headaches to be a severe

impairment.    The ALJ afforded partial weight to a form that Dr.

Leon filled out in March of 2016, in which Dr. Leon checked

boxes that indicated that plaintiff’s headaches would likely not

result in two to four absences per month, because the record

supported that headaches are not likely to cause absences.               (R.

22.)   The ALJ emphasized that Dr. Leon “provided no objective

basis on which he based his check marked opinions.”           (Id.)      The

ALJ also referenced a form from February of 2018 in which Dr.

Orellana indicated that plaintiff’s headaches would cause four-

to-seven absences per month, but the ALJ noted that Dr. Orellana

failed “to cite supporting objective findings for his conclusory

opinions.”    (R. 23.)    To the extent that the ALJ found a lack of

objective medical evidence weighed against a determination that

plaintiff’s headaches were a severe impairment, courts in the

Second Circuit have not “required that an impairment, including

migraines, be proven through objective clinical findings.”

Mnich v. Colvin, No. 14-cv-740, 2015 WL 7769236, at *21

(N.D.N.Y. Sept. 8, 2015); see also Groff v. Comm’r of Soc. Sec.,

No. 7:05-cv-54, 2008 WL 4104689, at *7 (N.D.N.Y. Sept. 3, 2008)

(“there exists no objective clinical test which can corroborate

the existence of migraines”).

                                     19
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 20 of 35



     The Commissioner argues that any failure to evaluate

headaches at Step Two is harmless error.       A finding of harmless

error “is appropriate only when it is clear that the ALJ

considered the claimant’s headaches and their effect on his or

her ability to work during the balance of the sequential

evaluation process.”    Zenzel v. Astrue, 993 F. Supp. 2d 146,

153–54 (N.D.N.Y. 2012).    Here, it is not clear from the ALJ’s

decision whether the ALJ considered the impact plaintiff’s

headaches could have on plaintiff’s ability to function.          On

remand, the ALJ shall evaluate the impact of plaintiff’s

headaches, in addition to her other impairments, on her ability

to work.   See, e.g., Dodson v. Berryhill, No. 6:16-cv-0597

(LEK), 2017 WL 2838167, at *11 (N.D.N.Y. June 30, 2017) (finding

the ALJ’s failure to evaluate claimant’s migraines at Step Two

and sequential steps was a legal error requiring remand).

  III. Substantial evidence does not support the ALJ’s
       determination that plaintiff’s impairments did not meet
       Listing requirements.
     Plaintiff argues that her impairments meet or medically

equal Listing 1.02B and 1.04A.     (Pl. Br. 11–16.)     At Step Three,

the ALJ concluded that plaintiff’s physical impairments were not

of listing level severity and a medical source did not produce

findings of equivalent severity.        (R. 18.)

     “For a claimant to show that [her] impairment matches a

listing, it must meet all of the specified medical criteria.           An

                                   20
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 21 of 35



impairment that manifests only some of those criteria, no matter

how severely, does not qualify.”        Sullivan v. Zebley, 493 U.S.

521, 530 (1990) (emphasis in original).        To qualify for benefits

by demonstrating that an impairment is the equivalent of a

listed impairment, a claimant “must present medical findings

equal in severity to all the criteria for the one most similar

listed impairment.”     Id. at 531 (emphasis in original).        A mere

showing that the overall function of an impairment or

combination of impairments is as severe as a listed impairment

will not suffice.     Id. at 531–32.

  a. Listing 1.02B
     Plaintiff argues that the ALJ erred in not considering

whether her impairments met or medically equaled Listing 1.02B.

Under Listing 1.02B, an impairment must have a gross anatomical

deformity, coupled with a “major peripheral joint in each upper

extremity . . . resulting in inability to perform fine and gross

movements effectively, as defined in 1.00B2c.”        20 C.F.R. Part

404, Subpt. P, App’x 1, § 1.02B.        Pursuant to 1.00B2c, an

inability to perform fine and gross movements entails “an

extreme loss of function of both upper extremities; i.e., an

impairment(s) that interferes very seriously with the

individual’s ability to independently initiate, sustain, or

complete activities.”    20 C.F.R. Part 404, Subpt. P, App’x 1,

§ 1.00B2c.


                                   21
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 22 of 35



     “[T]here is no error in failing to discuss a particular

Listing when substantial evidence indicates a claimant did not

satisfy the Listing.”    Jones v. Berryhill, 425 F. Supp. 3d 401,

419 (S.D.N.Y. Nov. 12, 2019).     However, this record contains

conflicting evidence over whether plaintiff’s impairments met

the Listing 1.02B criteria.     The ALJ found that plaintiff’s

right-hand contracture constituted a severe impairment, which

would partially satisfy the Listing’s threshold requirement for

a gross anatomical deformity.     See R. 18 (classifying

plaintiff’s right-hand contracture as a severe impairment);

Listing 1.02 (referencing contracture as a “gross anatomical

deformity”).   Physical therapy notes indicate that by April of

2016, plaintiff’s right hand was held in flexion with an

inability to extend fingers.     (R. 1459.)    Plaintiff has carpal

tunnel syndrome in both hands, and carpal tunnel revision

surgeries resulted in mild improvement.       (R. 1219, 1545.)

During physical exams, plaintiff presented as unable to extend

her fingers, with numbness of her right hand and left arm.             (R.

1213, 1219, 1401, 1437, 2016, 2057.)      In 2018, Dr. Orellana

indicated that plaintiff was unable to use her right hand and

could use her left hand for 50% of the day.         (R. 962.)    At her

second hearing, plaintiff testified that she would drop objects

because her hands were numb.     (R. 2113–16.)



                                   22
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 23 of 35



     The record also contains diverging evidence that could

suggest functionality of the hands and arms.        For example,

assessments note that plaintiff had strength measuring five-out-

of-five bilaterally from C5-T1 with no upper motor neuron signs.

(R. 899, 911.)   Because the record contains conflicting evidence

and the ALJ did not explain his reasoning, the Court cannot

conclude that substantial evidence supports the ALJ’s

determination.   See Loescher v. Berryhill, No. 16-cv-300-FPG,

2017 WL 1433338, at *4–5 (W.D.N.Y. Apr. 24, 2017) (declining to

find that substantial evidence supported the ALJ’s unexplained

Step Three decision where the record contained evidence that a

claimant would meet Listing requirements, but the record also

contained medical evidence to the contrary).        Thus, on remand

the ALJ shall analyze plaintiff’s impairments under the Listing

1.02B requirements.

  b. Listing 1.04A
     A claimant bears the burden of demonstrating that a

disability meets all specified criteria for a spinal disorder.

Otts v. Comm’r of Soc. Sec., 249 Fed. App’x 887, 889 (2d Cir.

2007).   Listing 1.04A provides in relevant part:

     1.04 Disorders of the spine (e.g., herniated nucleus
     pulposus,   spinal    arachnoiditis,   spinal   stenosis,
     osteoarthritis,    degenerative   disc   disease,   facet
     arthritis, vertebral fracture), resulting in compromise
     of a nerve root (including the cauda equina) or the
     spinal cord. With:



                                   23
      Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 24 of 35



     A. Evidence of nerve root compression characterized by
     neuro-anatomic distribution of pain, limitation of
     motion of the spine, motor loss (atrophy with associated
     muscle weakness or muscle weakness) accompanied by
     sensory or reflex loss and, if there is involvement of
     the lower back, positive straight-leg raising test
     (sitting and supine).

20 C.F.R. Part 404, Subpt. P, App’x 1, § 1.04A.           Accordingly,

plaintiff must show a compromised nerve root with evidence of

neuro-anatomic pain distribution, limited spine motion, and

motor loss accompanied by sensory or reflex loss.

     The ALJ provided no explanation for his determination that

plaintiff’s impairments did not rise to the level of Listing

1.04A.6   (R. 18.) The ALJ’s failure to analyze the Listing

criteria alongside plaintiff’s evidentiary support amounts to

legal error.    See Davenport v. Saul, 2020 WL 1532334, at *21 (D.

Conn. Mar. 31, 2020).

     However, upon review of the record, plaintiff has not

fulfilled the criteria for Listing 1.04A.          The medical records

do not include evidence of a nerve root compression, which is a

threshold requirement.      See, e.g., Burch v. Comm’r of Soc. Sec.,

No. 1:15-cv-9350-GHW, 2017 WL 1184294, at *9 (S.D.N.Y. Mar. 29,

2017) (upholding ALJ’s determination that an impairment did not

meet Listing 1.04A because the record offered no evidence of



6
  At Step Three, the ALJ paid “special attention” to Listing 1.04. (R. 18.)
However, the Court only considers Listing 1.04A because plaintiff
specifically referred to Listing 1.04A on appeal to this Court. (Pl. Br.
15.)

                                     24
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 25 of 35



nerve root compression); Beall v. Colvin, No. 5:16-cv-92, 2017

WL 1155809, at *4 (N.D.N.Y. Mar. 27, 2017) (rejecting

plaintiff’s Listing 1.04A argument when MRI results showed no

evidence of nerve root compression and sensory exams were

generally normal).     MRIs and X-Rays revealed that plaintiff’s

spine had no significant stenosis and the cervical cord was

normal.   (R. 897, 900–02, 907, 912, 1009, 1043, 1483, 1503,

1523, 1971, 2023, 2033.)     Rather, as plaintiff’s counsel

acknowledges, evidence indicates that plaintiff’s spine

impairments may have been “caused by CRPS and not nerve root

compression.”   (Pl. Br. 15.)    For example, after examining

plaintiff for neck pain, Dr. Moss noted that plaintiff’s MRI

“looks good” and he would not recommend surgery for her cervical

spine, while her “presentation is more consistent with RSD of

the right hand.”     (R. 912.)

     Thus, plaintiff has not upheld her burden to prove that her

spinal impairment meets all specified criteria in Listing 1.04A,

and the ALJ’s failure to perform a Listing 1.04A analysis

amounts to harmless error that does not require review on

remand.   See Otts, 249 F. App’x at 889 (finding that claimant’s

impairment did not meet Listing 1.04A where claimant had the

threshold requirement of a herniated disc but failed to

demonstrate evidence of the remaining Listing criteria); Johnson

v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“[W]here application

                                   25
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 26 of 35



of the correct legal principles to the record could lead to only

one conclusion, there is no need to require agency

reconsideration.”).

    IV.   Substantial evidence supports the ALJ’s decision to
          assign partial or little weight to the medical source
          statements in the record.
      Plaintiff argues that the ALJ erred in not assigning

greater weight to the form opinions submitted by plaintiff’s

doctors, Dr. Leon and Dr. Orellana.         (Pl. Br. 16–23.) The

Commissioner contends that the ALJ appropriately accorded

partial weight to the opinions that the record supported and

that the ALJ did not have to accord greater weight to checkbox

opinions that were inconsistent with medical findings or which

provided no rationale.      (Def. Br. 7–8.)

    a. Dr. Leon
      The medical opinions of treating physicians are generally

given more weight than other evidence.          The treating physician

rule7 stipulates that “the opinion of a [plaintiff’s] treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial



7
  The treating physician rule applies to claims filed before March 27, 2017.
20 C.F.R. § 404.1527. The current SSA regulations eliminate this rule, but
the regulations apply to cases filed on or after March 27, 2017. 20 C.F.R.
§ 404.1520(c). The treating physician rule applies to plaintiff’s c laim
because plaintiff first filed her claim in 2013. (R. 477.)

                                      26
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 27 of 35



evidence in [the] case record.’”        Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(c)(2)).

However, a treating physician’s opinion will not receive

controlling weight to the extent that it is inconsistent with

substantial evidence in the record.        Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004).

     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.     20 C.F.R. § 404.1527.      It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

     The ALJ assigned partial or little weight to two opinion

forms from Dr. Leon, who was plaintiff’s treating physician

since at least 2013.    (R. 21–22, 647.)      While the ALJ assigned

partial weight to Dr. Leon’s opinions that were consistent with

the record, the ALJ assigned little weight to the checkbox form

opinions whose conclusory findings were not consistent with

medical records and provided no rationale.        (R. 22.)   For

example, in a form from August 2016, Dr. Leon indicated that

                                   27
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 28 of 35



fibromyalgia contributed to plaintiff’s headaches and that her

headaches would cause her to be absent from work from two to

four times per month.     (R. 939–41.)     However, the record

contains no diagnosis of fibromyalgia, and Dr. Leon’s assertion

contradicts a form he filled out in March 2016 that states there

was no diagnosis of fibromyalgia.        Compare R. 938 (“No diagnosis

of fibromyalgia”), with R. 935 (indicating that fibromyalgia

contributed to plaintiff’s headaches).        Due to these

inconsistencies and lack of corresponding support in the record,

the ALJ provided good reasons to assign less-than-controlling

weight to Dr. Leon’s opinions on the checkbox form.          See, e.g.,

Heaman v. Berryhill, 765 F. App’x 498, 501 (2d Cir. 2019)

(summary order) (upholding an ALJ’s decision to give treating

physician opinions less weight when the opinions were mere

checkbox forms that did not cite to clinical findings and were

inconsistent with treatment notes).       Thus, substantial evidence

supports the ALJ’s decision to assign partial or little weight

to Dr. Leon’s opinions.

  b. Dr. Orellana
     A physician who does not treat the plaintiff during the

period between her alleged onset date and date of last insured

(“DLI”) does not qualify as a treating physician.         Monette v.

Astrue, 269 F. App’x 109, 112–13 (2d Cir. 2008) (citing Shaw v.

Chater, 221 F.3d 126, 134 (2d Cir. 2000)).        As the Second


                                   28
        Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 29 of 35



Circuit has stated, “[t]he fact that a treating physician did

not have that status at the time referenced in a retrospective

opinion does not mean that the opinion should not be given some,

or even significant weight.          Indeed, we have regularly afforded

significant weight to such opinions.”           Id. at 113.   However,

where substantial evidence in the record demonstrates that the

opinion is inconsistent with the record, the ALJ does not err by

refusing to accord the later treating physician significant

weight.     Id. (citing Dousewicz v. Harris, 646 F.2d 771, 774 (2d

Cir. 1981)).

        Dr. Orellana does not qualify as a treating physician

because he began treating plaintiff in July 2017, after

plaintiff’s DLI of December 31, 2015.           (R. 510, 965.)   The ALJ

gave little weight to the forms that Dr. Orellana completed in

February of 2018 because Dr. Orellana had only treated plaintiff

for six months and the checkbox forms lacked support from

objective medical findings.          (R. 23.)    Dr. Orellana completed a

Physical Medical Source Statement in February of 2018, six

months after Dr. Orellana began seeing plaintiff in July of

2017.     (R. 959.)   In this checkbox form, Dr. Orellana indicated

that plaintiff could sit for forty-five minutes before needing

to get up, plaintiff could stand for thirty minutes at a time,

and in a work day plaintiff could stand for less than two hours

and sit for two hours.       (Id.)    The record does not contain

                                       29
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 30 of 35



contemporaneous treatment notes to support these statements, and

Dr. Orellana indicated that he was not familiar with plaintiff’s

history prior to treating her.     (R. 971.)    Given the short

duration of the relationship and the lack of record support for

Dr. Orellana’s conclusory selections on the forms, substantial

evidence supports the ALJ’s decision to assign little weight to

Dr. Orellana’s forms.    (R. 965.)

  c. The Reports of State Agency Consultants from 2014
     Plaintiff argues that the ALJ erred in relying on the 2014

assessments of two state agency doctors, neither of whom treated

or examined plaintiff, because their opinions were not based

upon a review of the entire record.      (Pl. Br. 16–17.)

     The weight that an ALJ assigns to opinions of non-examining

sources depends “on the degree to which they provide supporting

explanations for their medical opinions.”       20 C.F.R.

§ 404.1527(c)(3).   The ALJ should not rely heavily on such

opinions if the sources provided their opinions without having a

full review of the record.     See Tarsia v. Astrue, 418 F. App’x

16, 18 (2d Cir. 2011) (remanding where the ALJ relied on a state

consultant’s opinion rather than the treating physician because

the record was not clear that the consultant had reviewed all

relevant medical information).

     Here, the ALJ afforded partial weight to reports from 2014

from two state agency physicians, Dr. Medina and Dr. Connolly.


                                   30
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 31 of 35



(R. 22.)    The ALJ appears to have primarily derived the RFC from

these assessments, although the ALJ imposed additional

limitations of not crawling or climbing ropes, ladders, or

scaffolds based on subsequent evidence.         (R. 21–22.)    Because

the agency consultants rendered their opinions in 2014, their

RFC assessments did not have the benefit of the complete medical

record.    For example, Dr. Medina referred to plaintiff’s CRPS

and noted that the medical evidence was “insufficient to make a

determination until more studies are submitted by Dr. Wolf,” and

Dr. Connolly similarly noted signs of possible CRPS.           (R. 138,

151, 166.)    Subsequent medical evidence reflected signs of CRPS,

which may suggest that plaintiff’s abilities could have become

more limited after the consultants rendered their opinions.

When determining plaintiff’s RFC on remand, and upon review of

the complete medical records, the ALJ shall consider whether to

assign less weight to the state agency opinions.

  V.      Substantial evidence supports the ALJ’s decision to
          assign little weight to the opinion of a physical
          therapist.
       Plaintiff argues that the ALJ should have assigned greater

weight to Mr. Merolle’s physical therapy assessment form.            (Pl.

Br. 23–29.)    The ALJ gave “little weight to the opinion of Mr.

Merolle because he had only been the claimant’s physical

therapist for a short time and he is not an acceptable medical

source.”    (R. 24.)

                                     31
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 32 of 35



     Although a physical therapist is not an “accepted medical

source” under Social Security Regulations, a physical therapist

is an “other source” whose assessments the ALJ may consider

regarding the severity and functional impact of a claimant’s

impairments.      See 20 C.F.R. § 404.1513; Sixberry v. Colvin, No.

7:12-cv-1231 (GTS), 2013 WL 5310209, at *8 (N.D.N.Y. Sept. 20,

2013).   The ALJ has the discretion to consider opinions from

“other sources,” but the ALJ must consider the objective medical

evidence from these sources.     Parsons v. Berryhill, No. 3:17-cv-

1550 (RMS), 2019 WL 1199392, at *9 (D. Conn. Mar. 14, 2019).

     Mr. Merolle completed a Medical Source Statement in 2014.

(R. 2093.)     Mr. Merolle opined that plaintiff could: sit, stand,

and walk for zero-to-two hours in a working day; frequently lift

less than ten pounds and never lift more than twenty pounds; and

never twist, crouch, or climb ladders.       (R. 2093–94.)    As a

physical therapist and non-acceptable medical source, Mr.

Merolle’s opinion is not due controlling weight.        See Cascio v.

Astrue, No. 10-cv-5666 (FB), 2012 WL 123275 (E.D.N.Y. Jan. 17,

2012) (“[Physical therapist opinions] are not entitled to the

same deference as the opinion of a treating physician.”).          To

the extent plaintiff argues that Dr. Leon endorsed Mr. Merolle’s

opinion, thereby adopting those findings, that reasoning falls

short.   Although Dr. Leon signed off on physical therapists’

assessments and treatment progress reports, Mr. Merolle’s 2014

                                   32
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 33 of 35



opinion does not contain a physician’s signature.            Compare R.

2094 (Mr. Merolle’s opinion), with R. 1419, 1437, 1463, 1471

(notes signed by Dr. Leon).       Thus, the ALJ did not need to

evaluate the opinion pursuant to the treating physician rule.

Cf. Wiggins v. Colvin, No. 3:13-cv-1181 (MPS), 2015 WL 5050144,

at *2 (D. Conn. Aug. 25, 2015) (requiring the ALJ to evaluate an

“other source” opinion according to the treating physician rule

when an acceptable medical source co-signed the opinion).

       However, the medical records include treatment notes with

objective findings from various physical therapists who worked

with plaintiff from 2013 to 2017.         (R. 692–773, 792–95, 1396–97,

1673–946.)    An ALJ must consider all “objective medical

evidence” when evaluating the impact a claimant’s symptoms may

have on the claimant’s ability to work.         20 C.F.R.

§ 404.1529(c)(2).     Because an ALJ considers all relevant

evidence in the record before making a disability determination,

on remand the ALJ shall consider the physical therapy treatment

records to determine whether plaintiff is disabled.

  VI.    The ALJ erred in not incorporating all of plaintiff’s
         impairments into the hypotheticals the ALJ proposed to
         the Vocational Expert.
       Plaintiff alleges that the ALJ failed to include all

impairments, including plaintiff’s CRPS and headaches, in the

hypotheticals proposed to the Vocational Expert.            (Pl. Br. 36–

37.)    An ALJ must evaluate the combined impact of all

                                     33
       Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 34 of 35



impairments, regardless of their severity, on a claimant’s

ability to work.     McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir.

2014).    “An ALJ may rely on a vocational expert’s testimony

regarding a hypothetical as long as there is substantial record

evidence to support the assumption[s] upon which the vocational

expert based his opinion . . ., and accurately reflect the

limitations and capabilities of the claimant involved.”            Id. at

152.

       Here, the ALJ’s hypotheticals to the expert did not

consider any limitations that could derive from plaintiff’s

headaches, CRPS, or cervical spine impairment.          (R. 2118–24.)

Thus, substantial evidence in the record did not support the

hypotheticals and the ALJ should not have relied upon the

expert’s testimony at Step Five.          On remand, the ALJ shall

propose hypotheticals that incorporate all of plaintiff’s

impairments.

                                CONCLUSION
       Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #26-1) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #21-1) is DENIED.

       This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal


                                     34
     Case 3:19-cv-00942-RAR Document 27 Filed 03/29/21 Page 35 of 35



Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).




     SO ORDERED this 29th day of March 2021, at Hartford,

Connecticut.



                                 __          /s/    __   ___   ____
                                 Robert A. Richardson
                                 United States Magistrate Judge




                                   35
